Title: From Thomas Jefferson to James Madison, 24 December 1825
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Dec. 24. 25.
I have for some time considered the question of Internal improvemt as desparate. the torrent of general opinion sets so strongly in favor of it as to be irresistable. and I suppose that even the opposition in Congress will hereafter be merely formal, unless something can be done which may give a gleam of encoragement to our friends, or alarm their opponents in their fancied security. I learn from Richmond that those who think with us there are in a state of perfect dismay, not knowing what to do, or what to propose. Mr Gordon, our representative particularly has written to me in very disponding terms, not disposed to yield indeed, but pressing for opinions and advice on the subject. I have no doubt you are pressed in the same way, and I hope you have devised and recommended something to them. if you have, stop here and read no more, but consider all that follows as non-avenue. I shall be better satisfied to adopt implicity any thing which you may have advised, than any thing occurring to myself. for I have long ceased to think on subjects of this kind, and pay little attention to public proceedings. but if you have done nothing in it, then I risk for your consideration what has occurred to me, and is expressed in the inclosed paper. Bailey’s propositions, which came to hand since I wrote the paper, and which I suppose to have come from the President himself, shews a little hesitation in the purposes of his party; and in that state of mind a bolt shot critically may decide the contest, by it’s effect on the less bold. the olive branch held out to them at this moment may be accepted, and the Constitution thus saved at a moderate sacrifice. I say nothing of the paper, which will explain itself. the following heads of consideration, or some of them may weigh in it’s favor.It may intimidate the wavering.It may break the Western coalition by offering the same thing in a different form.It will be viewed with favor in contrast with the Georgia opposition & fear of strengthening it.It will be an example of a temperate mode of opposition in future and similar cases.It will delay the measure a year at least;It will give us the chance of better times and of intervening accidents;and in no way place us in a worse than our present situation.I do not dwell on these topics; your mind will develope them.The 1st question is whether you approve of doing any thing of the kind. if not, send it back to me, and it shall be suppressed; for I would not hazard so important a measure against your opinion, nor even without it’s support. if you think it may be a canvas on which to put something good, make what alterations you please, and I will forward it to Gordon under the most sacred injunctions that it shall be so used as that not a shadow of suspicion shall fall on you or myself that it has came from either of us. but what you do, do as promptly as your convenience will admit lest it should be anticipated by something worse. ever and affectionately yoursTh: Jefferson